       Case 1:20-cv-04849-GBD-JLC Document 11 Filed 08/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,                                 )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            )       Case No.: 1:20-cv-04849
                                               )
 BRIGHTSTAR ASIA, LTD.,                        )       District Judge George B. Daniels
                                               )       Magistrate Judge James L. Cott
                Defendant.                     )



               STIPULATION FOR EXTENSION OF DEFENDANT’S
                 DEADLINE TO RESPOND TO THE COMPLAINT
______________________________________________________________________________

       Plaintiff, Tyler Miller (“Plaintiff”), and Defendant, Brightstar Asia, Ltd. (“Brightstar

Asia”), by and through their respective counsel and subject to the approval of the Court, hereby

stipulate and agree that the time within which Brightstar Asia may respond to the Complaint (Dkt.

1) is extended through and including September 11, 2020.

       1.      Upon Plaintiff’s filing of this action, Brightstar Asia’s counsel agreed to accept

service of the summons and Complaint on behalf of Brightstar Asia, and, in return, Plaintiff’s

counsel agreed to give Brightstar Asia 60 days from the date of service to respond to the Complaint.

       2.      On July 13, 2020, Plaintiff’s counsel served Brightstar Asia’s counsel with the

summons and Complaint, along with a letter memorializing Plaintiff’s agreement to give Brightstar

Asia 60 days from the date of service to respond to the Complaint. (A copy of Plaintiff’s counsel’s

July 13, 2020 letter is attached hereto as Exhibit A.)

       3.      Thus, the parties have agreed that Brightstar Asia’s deadline to respond to the

Complaint is extended through and including September 11, 2020 (i.e., 60 days from the date of

service (July 13, 2020)).



                                                   1
       Case 1:20-cv-04849-GBD-JLC Document 11 Filed 08/10/20 Page 2 of 2




       4.      No other extension has been previously requested by or granted to Brightstar Asia.

       5.      The relief requested herein will not prejudice either party and is made in good faith

and not for the purposes of delay or harassment. As this extension is being sought prior to any

scheduling conference, this relief does not affect any other scheduled dates or deadlines.

Dated: August 10, 2020

MCMANIMON, SCOTLAND & BAUMANN,                       BRADLEY ARANT BOULT CUMMINGS LLP
LLC

/s/ Sam Della Fera, Jr. (w/ perm. by KAR)            /s/ Kristina A. Reliford
Sam Della Fera, Jr.                                  Kristina A. Reliford
75 Livingston Ave., Suite 201                        1600 Division Street, Suite 700
Roseland, New Jersey 07068                           Nashville, Tennessee 37203
Tel: (973) 721-5019                                  Tel: (615) 244-2582
Fax: (973) 681-7233                                  Fax: (615) 252-6380
sdellafera@msbnj.com                                 kreliford@bradley.com

Eugene N. Bulso, Jr. (admitted pro hac vice)         Attorney for Brightstar Asia, Ltd.
LEADER & BULSO, PLC
414 Union Street, Suite 1749
Nashville, Tennessee 37219
Tel: (615) 780-4110
Fax: (615) 780-4118
gbulso@leaderbulso.com

Attorneys for Tyler Miller




                                                 2
